Citation Nr: 0822515	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  99-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for bilateral knee 
disorder, characterized as retropatellar pain syndrome.

3. Entitlement to service connection for bilateral hand 
disorder, characterized as stiffness of the hands.

4.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1997.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the issues on appeal. 

In August 2003, the Board remanded this matter for further 
development and to address due process deficiencies.  While 
the case was on remand status, service connection was granted 
for pulmonary tuberculosis in November 2007, thereby removing 
this issue from appellate status.  

The remaining issues are returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The evidence reflects that the veteran's allergy disorder 
was incurred during active service.

2.  The competent medical evidence of record reflects that a 
knee injury treated in service, was acute and transitory and 
resolved without residuals and does not establish the 
existence of a current knee disorder that is related to 
service.

3.  The competent medical evidence of record reflects that a 
neck whiplash injury treated in the service was acute and 
transitory and resolved without residuals and does not 
establish the existence of a current neck disorder that is 
related to service.

4.  The competent medical evidence of record does not 
establish the existence of a bilateral hand disorder that is 
related to service.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in service. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, (2007).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

3.  A neck disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

4.  A bilateral hand disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In the case of the allergy disorder, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed regarding this particular issue.  The Board 
will address the duty to assist as it pertains to the 
remaining issues.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the veteran's claim on appeal was 
received in August 1997.  The RO adjudicated it in June 1998, 
with notice sent in July 1998.  In this case, the VA's duty 
to notify was satisfied subsequent to the initial AOJ 
decision by way of a letter(s) sent to the appellant on May 
2004.  This letter provided initial notice of the provisions 
of the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  Additional notice was 
sent in February 2006 and August 2006.  The duty to assist 
letters, specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of October 2007 
which included examination of the veteran where deemed 
necessary by the examiner and review of the claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was advised of this in the August 2006 letter.  

II.  Service Connection-Factual Background and Analysis for 
All Issues 

Service treatment records reflect that the April 1973 
enlistment examination was normal on examination of head, 
face and nose, upper and lower extremities and spine and 
other musculoskeletal findings.  The accompanying report of 
medical history revealed him to confirm a history of broken 
bones in the right leg, but he said "no" to for hay fever, 
sinusitis, ear/nose/throat trouble, trick/locked knee, joint 
pain or swelling, arthritis, rheumatism or other deformity.  
In April 1975 he reported being "jumped" by five men and 
was supposedly knocked down and kicked unconscious, with the 
only complaints limited to headaches.  No other orthopedic 
complaints were reported.  In March 1979 he was seen for 
complaints of a cold with congestion for which he only took 
ASA medications.  A May 1979 record noted complaints of nasal 
congestion times 2-3 weeks with sneezing and rhinorrhea, 
assessed as nasal congestion, probably seasonal.  In May 1982 
he was seen for slightly swollen, burning and itching eyes 
and was assessed with rule out pink eye.  In June 1983 he was 
seen for complaints of sneezing, congestion, nasal runny time 
2 months and he stated he has a history of hay fever.  On 
examination his nose had yellow drainage from the nose, and 
there was no tenderness around the sinus area, forehead, nose 
or eyes on palpation.  There was no swelling noted of the 
sinuses and no redness.  The assessment was probable hay 
fever.  Another June 1983 record also documented similar 
complaints of hay fever as well as cold symptoms with runny 
nose and sneezing for 3 weeks and sore throat for one day and 
he was assessed with a cold.  

An April 1985 periodic physical was normal on examination of 
head, face and nose, upper and lower extremities and spine 
and other musculoskeletal findings.  The accompanying report 
of medical history from April 1985 revealed him to say 
"yes" to hay fever and broken bones and "no" for 
trick/locked knee, joint pain or swelling, arthritis, 
rheumatism or other deformity.  The doctors notes to this 
report noted a history of right femur fracture secondary to 
bike accident in 1972, no sequela and non disabling hay 
fever.  

In October 1988 he was seen for a recent injury to the knee, 
with pain in the supra patellar region with some discomfort 
with subluxation.  There was an up to 3 centimeter hematoma 
just proximal to the patella.  His knee was stable.  There 
was no pain with extension or flexion against weight.  The 
assessment was hematoma.  The service treatment records 
revealed that in February 1989 he was seen for allergies, NKA 
and complaints of feeling ill.  Physical examination revealed 
a supple neck, with no diagnosis given for the pertinent 
disorders, but with a diagnosis to rule out pneumonia.  

A December 1993 periodic examination of head, face, nose, 
upper and lower extremities and spine was normal.  The 
accompanying report of medical history revealed him to say 
"yes" to hay fever, trick or locked knee, as well as for 
swollen or painful joints.  The doctor's notes accompanying 
this report noted swollen joints, with history of breaking 
his wrist and femur in 1972 status post motorcycle accident.  
He was also noted to have allergy rhinitis and took over the 
counter medications for it as needed.  In March 1995 he was 
seen for complaints of persistent right shoulder and neck 
pain from a motor vehicle accident on March 2, 1995, whiplash 
type, and associated difficulty sleeping.  Examination 
revealed right upper trapezius strain and the provisional 
diagnosis was right upper trapezius strain.  
  
An August 1995 "over 40 examination" revealed normal 
examination of the head, face and nose, upper and lower 
extremities and spine.  The accompanying report of medical 
history revealed him to check "yes" to having hay fever, 
broken bones, but no to trick or locked knee, swollen or 
painful joints, arthritis or rheumatism.  He did report a 
history of a knee injury while in the 8th infantry division 
in Germany in 1990.  A November 1995 record revealed 
complaints of off and on thick yellow rhinorrhea for one 
month, along with a productive cough and shortness of breath, 
which was assessed as upper respiratory infection.  

A March 1997 medical questionnaire revealed the veteran's 
intent to seek VA disability for neck and shoulder problems 
from a motor vehicle accident, knee injury.  The comments 
from the healthcare provider noted the neck and shoulder pain 
to be radiating to the arm secondary to the military motor 
vehicle accident with whiplash.  A March 1997 retirement 
examination revealed normal ears, nose, throat, sinuses, 
neck, upper extremities and lower extremities.  A summary of 
defects noted whiplash radiating to arm, multiple allergies, 
bilateral degenerative joint disease (DJD) and multiple joint 
arthralgias.  The accompanying report of medical history 
revealed the veteran to say "yes" to swollen or painful 
joints, ear, nose and throat trouble, sinusitis, hay fever, 
bone joint or other deformity, arthritis, rheumatism or 
bursitis, broken bones and trick or locked knee.  The veteran 
was noted to report specifically persistent right shoulder 
and neck pain from a motor vehicle accident, hay fever, right 
and left knee pain, left and right hand arthritis.  The 
doctor's notes included "whiplash injury" to neck and 
trapezius in the military motor vehicle accident in March 
1995 and continued symptoms of neck and arm pain, multiple 
allergies, and degenerative joint disease (DJD), multiple 
joint arthralgias with hand stiffness.  

The report of an October 1997 VA general medical examination 
noted the veteran to be in the service from 1973 to July 
1997.  He was noted to be filing a claim for multiple 
disabilities which include joint discomfort, especially the 
right shoulder and knees, seasonal allergies.  His medical 
history was said to be significant for his injuring his neck 
and right shoulder in a motor vehicle accident in 1995.  He 
has had problems since and his knees have gradually become 
more troublesome, attributed to overuse.  He injured his 
right knee in a fall in 1990.  Physical examination revealed 
his gait and posture were normal.  Clinical evaluations of 
the head, face, neck, nose and sinuses, as well as the mouth 
and throat were negative.  His eyes fundi were normal.  His 
musculoskeletal examination did not mention a range of motion 
for the cervical spine, just the lumbar spine.  His hands 
were normal with no apparent joint abnormality.  Range of 
motion was the knees was from 0-130 degrees with no swelling.  
X-rays were ordered for the cervical spine and knees.  The 
diagnosis was possible traumatic dysfunction of the cervical 
spine, and DJD of the knees.  The X-rays from October 1997 
included no significant abnormalities noted on bilateral X-
ray of both knees, and the cervical spine revealed no 
fracture, subluxation, or degenerative disease identified.  

VA treatment records from April 1998 reflect that the veteran 
was a walk in to get medications for his knees and hay fever, 
and noted that he was taking 800 milligrams of Motrin.  
Another April 1998 note again discussed knee pain and nasal 
congestion and assessed the veteran with knee pain and 
allergic rhinitis.  

In February 1999 the veteran underwent a VA examination that 
mostly addressed cardiovascular complaints.  The examination 
did include a review of records brought in by the veteran 
showing his service from 1973 to July 1997.  His present 
complaints were none, but he was noted to take Motrin daily 
for knee and neck pain.  Physical examination revealed the 
head, ear, nose and throat were unremarkable.  His neck 
revealed no adenopathy, with normal carotid upstrokes and no 
bruits.  His extremities revealed no peripheral edema.  The 
diagnosis was limited to cardiovascular findings. 

Private medical records reveal that the veteran was referred 
to an allergy and asthma clinic in April 1999, for complaints 
of hay fever, with eyes itching swelling and burning, running 
nose, sneezing, post nasal drainage, and head congestion.  He 
reported first developing symptoms in 1973, and since then 
has had them on annual basis.  His symptoms usually started 
in the spring and continued through the fall.  Symptoms and 
objective findings had started 6 weeks ago during the present 
year.  Known triggers included pollens and dusts.  He was 
recently taking over the counter medications with some 
relief.  He was also noted to have been treated in service 
for these symptoms.  Following physical examination which 
noted pink mucosal, sketchy secretions, eye "shiners," post 
nasal drainage and normal chest, the impression was allergic 
rhinitis, rule out chronic sinusitis and allergic 
conjunctivitis.  Allergy test results in April 1999 were 
positive for various grass and weed pollens, tree pollen, 
cats and dogs, as well as mites and roaches.  

Private records from June 1999 revealed that the veteran was 
seen for other medical complaints, but was diagnosed with 
joint pain, with X-rays said to show right patellar spurs, 
which he reported were in good control with Motrin in the 
past.  He was prescribed 800 milligrams of Motrin.  

VA records from 2003 all focus on back or other complaints 
with no pertinent findings regarding any of the claimed 
issues on appeal.  

Lay statements received in July 2004 from the veteran's son 
and his coworker described the veteran as having continued 
problems with pain in his neck and hands, as well as in his 
back and right shoulder.  His son also reported the veteran 
as having been in a military vehicle accident in the early 
1990's.  

The report of an October 2007 VA examination included a 
review of the claims file including the service treatment 
records and addressed all the claimed disorders on appeal.  
Regarding the right knee disorders the examiner reviewed and 
recited the records including an October 1988 record 
documenting injury to the knee with pain in the suprapatellar 
region about 3 centimeters, with an impression of hematoma.  
The December 1993 periodic examination was also noted to show 
complaints of swollen and painful joints and trick or locked 
knee with a history noted in the doctors notes of broken 
femur and wrist in 1972 status post motorcycle accident with 
no further entry regarding findings or knee complaints.  An 
October 1997 X-ray was noted to show no significant 
abnormalities in both knees.  In April 1998 he was noted to 
be seen for knee pain and was found to have bilateral 
retropatellar pain and was prescribed 800 milligrams of 
Ibuprofen.  A June 2004 VA examination was noted to show the 
veteran to be on Motrin for knee and neck pain.  The knees 
were noted to have become troublesome gradually, attributed 
to overuse.  He was noted to have injured his right knee in a 
fall in 1990 and broke his right femur in a motorcycle 
accident prior to service.  The June 2004 examination was 
noted to show both knees to get sore after standing and 
walking with both knees having a range of motion of 0 to 130 
degrees, and with no swelling.  The X-rays from the June 2004 
examination were noted to diagnose DJD of both knees.   

The veteran's subjective complaints included the history of 
the motorcycle accident before service with a right femur 
fracture for which he spent 3 months in traction.  After 
entering the service in 1973 he started running and his right 
knee started swelling and hurting.  His right leg was a 
little shorter than the left due to the right femur fracture.  
There was an onset of right knee pain in 1988.  He also 
allegedly fell in 1989 in a foxhole during combat training 
and his right knee became swollen.  He received 800 
milligrams of Motrin over the years.  His pain of the right 
knee was described as a 6/10 in intensity on walking or 
running.  He had pain with radiation into his lateral hip and 
lateral right thigh.  There was no weakness, swelling, heat 
or redness, instability or giving way.  He did have 
fatigability and also had stiffness when cold.  He stood 30 
minutes or less if possible.  He had no limit to walking.  He 
could treadmill walk 20 minutes or less.  The frequency of 
the pain of 6/10 intensity was once a week.  The pain 
subsided after a day.  Precipitating factors was a lot of 
walking or standing.  Alleviating factors included analgesics 
rest and leg elevation.  He used an elastic knee braces on 
the right knee, but no other orthopedic devices.  There were 
no inflammatory arthritis or constitutional symptoms.  There 
was no dislocation or subluxation.  His right knee generally 
caused pain when doing heavy lifting or carrying.  He was 
noted to address his pain by shifting his weight from right 
to left.  

Regarding the left knee, the review of medical records was 
the same as for the right knee.  His specific complaints 
regarding the left knee was that once every couple of weeks, 
he had pain of 4/10 but with no weakness, stiffness, 
swelling, heat/redness, locking, instability or giving way.  
His left knee was stronger than the right.  There was no 
treatment for the right knee.  His pain subsided after 1 day.  
His pain was precipitated by heavy lifting, prolonged 
standing and was alleviated by analgesic and rest.  His 
functional limitation was limited to just needing to rest.  
There were no orthopedic devices or surgery.  There was no 
dislocation, subluxation, inflammatory arthritis or 
constitutional symptoms.  There was no real effect of the 
left knee on his occupation or daily activities.  He again 
was noted to address his pain by shifting his weight.  
Objective findings regarding both knees revealed his right 
and left knees to have passive range of motion of 0 to 138 
degrees, with active range of motion noted to be 0 to 130 
degrees for the right and 0 to 129 degrees for the left.  
There was range of motion against strong resistance as well 
as on repetitive motion for both knees of 0 to 130 degrees.  
His strength was 4/5 for the right quadriceps and his right 
knee contour was normal though the joint circumference was a 
little bigger than the left.  There was no objective evidence 
of pain on motion and no instability of either knee, with 
normal Lachmans in both knees.  

For the right knee, there was mild quad atrophy on the right 
side, and also retropatellar popping and crepitus on motion.  
The lower half of the patella was painful on pressure.  He 
had pain on palpation and pressure at the medial joint space 
of the right knee.  For the left knee there was no weakness.  
There was slight retropatellar crepitus on motion and the 
lower half of the patella was painful on pressure.  For both 
knees there was no redness, heat, abnormal movement, guarding 
on movement, McCurry's or ankylosis.  His gait was somewhat 
asymmetrical due to right leg shortening of 1.5 centimeters.  
Radiological  findings were reviewed from October 2007 and 
included an X-ray of the right femur noticeable for a shaft 
fracture of the right femur in the mid third of the shaft.  A 
magnetic resonance imaging (MRI) of the right knee was noted 
to have an impression of Grade II medial and lateral meniscus 
degeneration, no evidence of tear and mild grade II 
degeneration at the medial femur condyle.  X-ray of the right 
knee was noted to be normal.  

The diagnoses included degenerative meniscopathy and early 
medial DJD right knee resulting in no significant limitation 
of motion but with slight limitation of function as well as 
recurrent pain on use responding to rest and nonprescription 
analgesics.  Also diagnosed was very mild patellofemoral pain 
syndrome, left knee, ongoing since 2000 with non traumatic 
onset and resulting in no significant limitation of function 
or motion with rare pain on use, responding to rest and 
nonprescription medications.  Also diagnosed was leg length 
discrepancy of 1.5 centimeters shortening of the right femur 
due to the previous healed right femur fracture prior to 
active service.  

Regarding the etiology of the right and left knee disorders, 
the examiner again noted that the claims file was carefully 
reviewed.  Except for the note in October 1988 when the 
veteran presented with a hematoma above the right knee cap 
the examiner could not identify any further knee therapy 
entry or any note of true knee complaints as long as the 
veteran was yet serving actively.  The entry dated in August 
1995 mentioned knee injury in 1990 in Germany but the 
examiner could not identify any entry in that year 1990.  
Since the examiner did not find any service treatment record 
documentation of distinct knee injuries, complaints or notes 
of bridging symptoms or such therapy notes, the examiner 
cannot medically support the veteran's claim for service 
connection of knee complaints.  In this examiner's opinion 
the complaints came up too late after active service to 
warrant service connection.

Regarding the veteran's allergies, the October 2007 VA 
examination included review of the claims file, including 
records showing complaints of hay fever in June 1983 with 
symptoms of running nose and sneezing for 3 weeks, diagnosed 
as allergic rhinitis.  He was also noted to have treated for 
hay fever with over the counter medications in June 1993 and 
his December 1993 periodic examination also noted the veteran 
to verify that he has hay fever and says "yes" to having 
adverse reactions to serum, drugs or medications.  The doctor 
noted allergic rhinitis treated with over the counter 
medications.  His August 1995 over 40 physical also noted hay 
fever.  In April 1998 he was seen for knee pain and hay fever 
and was diagnosed with allergic rhinitis.  He was noted to 
have been seen in April 1999 for hay fever with eyes burning, 
running nose, sneezing, head congestion, and was noted to 
have had this since 1973.  He had allergy test positive for 
multiple allergens including various pollens, cat and dog 
hair, mites and roaches.  He was diagnosed with allergic 
rhinitis/sinusitis and allergic conjunctivitis.  In March 
2000 he was noted to be on Vaconase nose spray.  The June 
2004 VA examination noted him to have seasonal allergies for 
years.  

The veteran's narrative history gave an onset of allergy 
disease with rhino conjunctivitis and constant sneezing 
around 1973 at Fort Lee where he trained on the East Coast 
and received anti allergic medication which made him drowsy.  
He indicated that he had constant problems during his 3 month 
stay at Fort Lee and also had the same problems when he 
deployed to Korea.  He had these problems until he came to 
Louisiana in Fort Polk and had fewer problems.  In 1997 he 
was noted to have had allergy tests in Alabama.  His current 
complaints were that he reacts only to fresh cut grass since 
he was in Germany.  He has symptoms in the spring and summer 
only with his last flare-up last week for a half day with 
sneezing and runny nose.  His nose ran daily and he used eye 
drops as needed and had no allergic pulmonary complaints. 

Physical examination revealed his nose to be currently clear 
and his eyes were clear and non-irritated.  There was no 
sneezing currently.  Lab tests on this examination were 
positive for early and late blooming grasses and 
miscellaneous grasses and negative for every thing else.  The 
diagnosis was polyvalent allergy disease featuring chronic 
allergic rhinitis/sinusitis/conjunctivitis.  At first 
diagnosed in June 1983 with the multiple entries in the 
service treatment records throughout the years requiring non 
prescription antiallergic medication as needed.  Currently 
this was spring and summer only.  The condition started 
during active service and was well documented in the service 
treatment records.  Therefore service connection was 
warranted.  

Regarding the neck injury a review of the service treatment 
records revealed only 2 entries in March 1995 documented 
motor vehicle accident with neck injury then and in August 
1995.  He denied current health problems on October 1, 1997 
VA examination.  The October 1997 X-ray was reviewed with no 
fracture, subluxation or degenerative disease identified.  
Since the service treatment records and early post-service 
records up to 12 months after retirement exclude already a 
certain at least episodically ongoing cervical spinal 
disability since 1995, this examination was not conducted.  

Regarding claimed stiffness of the hands, thorough review of 
all service treatment records and post-service medical 
records up to 12 months after retirement revealed no single 
entry about the claimed hand condition.  Since it would be 
absurd to expand the examination for an absolutely non-
documented condition, the examiner refrained from doing so.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(k), 
3.303(a) (2007).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases such as arthritis to 
a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).    

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. 
§ 3.303(b) (2007).
 
Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  38 C.F.R. § 3.380; 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim).

Based on a review of the evidence the Board finds that 
service connection is warranted for allergies.  

Regarding the veteran's allergies, the evidence reflects that 
this condition was not noted on entrance in service in 1973, 
but by May 1979 he was being treated for nasal congestion, 
rhinorrhea and sneezing, deemed to probably be seasonal.  
Thereafter, the records throughout service reflect treatment 
for similar symptoms, including nasal congestion, sneezing, 
rhinorrhea and itchy and swollen eyes, repeatedly diagnosed 
as "hay fever."  Post-service he is noted to have continued 
to be treated for an allergy condition, shown to be seasonal, 
and is noted to have positive results on allergy testing to 
various allergens.  The October 2007 VA examination confirms 
that the allergy disorder, diagnosed as polyvalent allergy 
disease featuring chronic allergic 
rhinitis/sinusitis/conjunctivitis and the examiner opined 
that service connection should be warranted for this 
condition.  There is no conflicting medical opinion of 
record.  

While the veteran's allergy condition does appear to be 
seasonal in nature, and is now reported to be currently 
present in the spring and summer only, the overall evidence 
does reflect this to be a long standing problem dating back 
to service, and is also shown to have waxed and waned in 
severity depending on the veteran's geographic location, but 
has never completely resolved.  Although, under 38 C.F.R. 
§ 3.380, seasonal allergies and other acute allergic 
manifestations that subside upon removal of the allergen are 
generally considered acute diseases without residuals, the 
determination to in-service incurrence is to be made based on 
the whole evidentiary showing.  In this instance, the overall 
evidence reflects an allergic condition that began in 
service.  

Thus, with consideration of reasonable doubt, service 
connection is warranted for an allergy disorder, diagnosed as 
polyvalent allergy disease featuring chronic allergic 
rhinitis/sinusitis/conjunctivitis.   

Regarding the veteran's bilateral knee disorder, bilateral 
hand disorder and neck disorder the preponderance of the 
evidence is against service-connection.  

Regarding the knee disorder, the Board notes that while there 
was treatment for an injury to a knee in service in 1988 
which was diagnosed as a hematoma, this was acute and 
transitory and appears to have resolved without residuals.  
There is also no evidence of arthritis manifested within the 
one year presumptive period.  Although the veteran did 
complain of knee problems in his March 1997 retirement 
examination report of medical history and medical 
questionnaire, the actual examination reflected normal lower 
extremities.  However, the March 1997 summary of defects also 
noted complaints of DJD and multiple joint arthralgias.  
While the examiner in the October 1997 VA examination 
diagnosed possible DJD of the knees, actual findings in the 
October 1997 VA examination included normal X-ray of the 
knees and range of motion from 0-130 degrees without 
swelling.  

Thereafter, aside from a June 1999 private medical record 
suggesting right patellar spurs shown on X-ray, the post-
service records are noted to be silent as to knee problems.  
The examiner in the October 2007 examination gave an opinion 
that the veteran's current knee problems, diagnosed as very 
mild patellofemoral pain syndrome, left knee and degenerative 
meniscopathy and early medial DJD, right knee, are unrelated 
to service including the injury in 1988 which was deemed 
acute and transitory, and pointed out the lack of continued 
knee symptoms post-service.  The examiner's opinion in 
October 2007 were made pursuant to review of the claims file 
and examination of the veteran and there is no evidence to 
contradict this opinion.  

In regards to the neck disorder, a review of the evidence 
reflects that the whiplash injury documented in March 1995 in 
service was acute and transitory and resolved without 
residuals.  There is also no evidence of arthritis manifested 
within the one year presumptive period.  No significant neck 
findings were shown in the October 1997 VA examination which 
did note the history of injury in service, and diagnosed 
possible traumatic dysfunction of the cervical spine, but 
with X-rays shown to be completely normal.  Aside from a 
notation in a February 1999 VA examination that noted the 
veteran takes Motrin in part for neck pain with objective 
examination showing no significant problems with the neck, 
the post-service medical records are silent for any 
complaints of neck problems.  

The veteran has submitted his own contentions and lay 
evidence of neck complaints shown in July 2004.  In the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him and other lay witnesses are no more 
than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The examiner 
in the October 2007 examination gave an opinion that the 
veteran's neck injury treated in service were acute and 
transitory based on review of the claims file and determined 
that based on the lack of post-service medical evidence of 
any neck problems, that examination of the veteran was not 
necessary.  The veteran has not submitted evidence to 
contradict this opinion, and the evidence is against service 
connection for a cervical spine condition.  

In regards to the bilateral hand disorder, the Board notes 
that there is no treatment for any disorder of the hands 
shown in the service treatment records, nor is there evidence 
of arthritis of the hands manifested within the one year 
presumptive period.  Although the veteran did report having 
arthritis in his left and right hands in his March 1997 
medical questionnaire prior to retirement from the service, 
with the doctor's notes reporting multiple joint arthralgia 
with hand stiffness, the October 1997 VA examination 
conducted a few months later revealed a normal examination of 
the hands, with no joint abnormality.  Thereafter, the post-
service records and examination reports are completely silent 
for bilateral hand disorders.  The examiner in the October 
2007 examination gave an opinion based on review of the 
claims file that there was no evidence of any hand problems 
in service or within one year after, and determined that 
based on the lack of post-service medical evidence of any 
hand problems, that examination of the veteran was not 
necessary.  The veteran has not submitted evidence to 
contradict this opinion, and the evidence is against service 
connection for a disability of the hands.  

As the preponderance of the evidence is against service 
connection for bilateral knee disorder, a neck disorder and 
bilateral hand disorder reasonable doubt does not apply in 
this case.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection is granted for an allergy disorder. 

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral hand disorder is denied.

Service connection for a neck disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


